HELLMAN, JORDAN MANAGEMENT CO., INC. (the "Firm") CODE OF ETHICS This Code of Ethics regarding conflicts of interest applies to all employees, officers and directors of the Firm ("Covered Persons") and other Advisory Representatives (as defined below).It covers prohibitions related to material, nonpublic information and personal securities investing.This Code also imposes on Covered Persons certain reporting obligations which are specified below.Adherence to this Code is a fundamental and absolute condition of service with the Firm. No Code of Ethics can address every circumstance that may give rise to a conflict of interest, a potential conflict or an appearance of a conflict.Therefore, every Covered Person is expected to be alert to any actual, potential or appearance of a conflict of interest with the Firm's clients and to conduct himself or herself with good judgment.Failure to exercise good judgment, as well as violations of this Code, may result in the imposition of sanctions on the Covered Person, including suspension or dismissal. STATEMENT OF GENERAL PRINCIPLES The Firm provides investment management services to unaffiliated clients as well as to its directors, officers, employees, pension trust and affiliates (the "Affiliated Parties").Given the highly volatile nature of the investments made by the Firm on behalf of its clients and the Affiliated Parties (and the resulting high turnover), the transactions on behalf of the Affiliated Parties may be consistent with, or contrary to, the positions of and the advice given by the Firm to its clients.It is recognized that different accounts have different objectives and risk tolerance and thus will have different trading strategies.As a fiduciary, the Firm owes an undivided duty of loyalty to its clients.It is the Firm's policy that Covered Persons conduct themselves so as to avoid not only actual conflicts of interest with the Firm's clients, but also that they refrain from conduct which could give rise to the appearance of a conflict of interest that may compromise the trust our clients have placed in us. The Code of Ethics is designed to ensure, among other things, that the personal securities transactions of all Covered Persons are conducted in accordance with the following principles: 1. A duty at all times to place the interests of the Firm's clients first and foremost; 2. The requirement that all personal securities transactions be conducted in a manner consistent with this Code of Ethics and in such a manner as to avoid any actual, potential or appearance of a conflict of interest or any abuse of an Covered Person's position of trust and responsibility; and Section IX. Code Ethics Page 1 3. The requirement that Covered Persons should not take inappropriate advantage of their positions. The Firm's policy is to avoid conflicts and, where they unavoidably occur, to resolve them in a manner that clearly places our client's interests first. In addition to the specific prohibitions on certain personal securities transactions as set forth herein, all Covered Persons are prohibited from: A. Employing any device, scheme or artifice to defraud any client or prospective client; B. Making to any prospect or client any untrue statement of a material fact or omitting to state to such prospect or client a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading; C. engaging in any act, practice or course of business which operates or would operate as a fraud or deceit upon any prospect or client; D. Engaging in any manipulative practice with respect to any prospect or client; and E. Revealing to any other person (except in the normal course of his or her duties on behalf of a client) any information regarding securities transactions by any client or the consideration of any client or the Firm of any securities transactions. MATERIAL, NONPUBLIC INFORMATION 1. Restriction on Trading or Recommending Trading.Each Covered Person is reminded that it constitutes a violation of the federal securities laws for any person to trade in or recommend trading in the securities of a company while in possession of material, nonpublic information concerning that company, or to disclose such information to any person not entitled to receive it if there is reason to believe that such information will be used in connection with a trade in the securities of that company.Violations of federal law may give rise to civil as well as criminal liability, including the imposition of monetary penalties.Tippees (i.e., persons who receive material, nonpublic information) also may be held liable if they trade or pass along such information to others. 2. What is Material, Nonpublic Information?"Material information" is any information about a company which, if disclosed, is likely to affect the market price of the company's securities or to be considered important by an average investor in deciding whether to purchase or sell those securities.Examples of information which should be presumed to be "material" are matters such as dividend increases or decreases, earnings estimates by the company, changes in the company's previously released earnings estimates, significant new products or discoveries, major litigation by or against the company, liquidity or solvency problems, extraordinary management developments, significant merger or acquisition proposals, or similar major events which would be viewed as having materially altered the "total mix" of information available regarding the company or the market for any of its securities. Section IX. Code Ethics Page 2 2 "Nonpublic information", often referred to as "inside information", is information that has not yet been publicly disclosed.Information about a company is considered to be nonpublic information if it is received under circumstances which indicate that it is not yet in general circulation and that such information may be attributable, directly or indirectly, to the company or its insiders, or that the recipient knows to have been furnished by someone in breach of a fiduciary obligation.Courts have held that fiduciary relationships exist between a company and another party in a broad variety of situations involving a relationship between a company and its lawyers, investment bankers, financial printers, employees, technical advisors and others. Information should not be considered to have been publicly disclosed until a reasonable time after it has been made public (for example, by a press release).Someone with access to inside information may not "beat the market" by trading simultaneously with, or shortly after, the official release of material information. 3. Procedures for Avoiding Insider Trading.A Covered Person who comes to possess or believes that he or she may have come to possess inside information concerning any publicly-held company the securities of which the Covered Person or the Firm is considering trading shall confer about such information with the Compliance Officer, who shall determine whether use of such information would violate applicable law.While the Compliance Officer is deliberating, the Covered Person shall not trade the securities in question on behalf of the Covered Person or anyone else, including clients of the Firm, nor shall the Covered Person communicate the information to others.If the Compliance Officer determines that the use of the information would be unlawful, such Officer shall notify all Covered Persons that they are prohibited from disclosing to other persons ("tippees") inside information about the issuer in question and from trading in the securities in question in personal securities transactions or for the accounts of clients (notwithstanding the inclusion of such securities on any "recommended to buy" or "recommended to sell" lists compiled by the Firm) until further notice, and shall take appropriate measures to maintain the confidentiality of the information, for example by placing any written materials containing the inside information on a confidential file under the Compliance Officer's control. Following receipt of the notice prohibiting certain trades and until receipt of further notice from the Compliance Officer, every Covered Person shall refrain from disclosing such information to tippees and from trading the securities in question in personal securities transactions or for the accounts of clients. 4. Sanctions.Any Covered Person who knowingly trades or recommends trading while in possession of material, nonpublic information may be subject to civil and criminal penalties, as well as to immediate suspension and/or dismissal. MUTUAL FUND TRADING RESTRICTIONS 1. Trading After the Close.It is the Company’s policy not to engage in late trading when purchasing or redeeming mutual fund shares.Trading after the close is the practice of placing orders to buy or sell shares of a mutual fund after 4:00PM Eastern time, the time when most funds calculate their net asset value (NAV), but the investor still receives the current day’s price.Allowing shares to be traded after their price has been set for the day creates an unfair advantage for certain investors at the expense of other shareholders. Section IX. Code Ethics Page 3 3 2. Market Timing.It is the Company’s policy not to engage in market timing when purchasing or redeeming mutual fund shares. Market timing is an investment strategy that utilizes excessive short-term trading to capitalize on inefficiencies in the pricing of shares.Market timing, which relies on frequent purchases and redemptions of fund shares, isn’t illegal but is restricted by most fund companies. Market timing undermines portfolio management strategies and may hurt the performance of the fund.It may force a manager to maintain a larger percentage of the fund’s assets in cash or to liquidate securities prematurely to meet higher levels of redemptions resulting from market timing.Abusive trading practices increase transaction costs and may hurt long-term investors. CONFLICTS OF INTEREST; PRECLEARANCE OF CERTAIN PERSONAL INVESTING ACTIVITIES A. Advisory Representatives.An "Advisory Representative" is (i) any officer of the Firm, (ii) any director of the Firm, (iii) any employee who makes, participates in the determination of, or whose duties relate to the determination of, any security recommendations or investment decisions made by the Firm, (iv) any employee who, in connection with his or her duties, obtains any information concerning security recommendations or investment decisions made by the Firm before such information is effectively disseminated and (v) any of the following persons who obtain information concerning securities recommendations being made by the Firm prior to the effective dissemination of such recommendation or of the information concerning such recommendations: (A) any natural person in a control relationship to the Firm, (B) any affiliated person of such controlling person, and (C) any affiliated person of such affiliated person.Note that under this last clause, even if you have no involvement in making the Firm's recommendations, you may become an Advisory Representative simply by learning of recommendations or decisions being made by the Firm in the course of your employment duties. B. General.No Advisory Representative shall recommend any securities transactions without having disclosed his or her interest, if any, in such securities or the issuer thereof, including without limitation: a. any direct or indirect beneficial ownership of any securities of such issuer; b. any contemplated transaction by such person in such securities; c. any position with such issuer or its affiliates; and d. any present or proposed business relationship between such issuer or its affiliates and such person or any party in which such person has a significant interest. C.
